ACCEPTED
                                                                                           03-15-00408-CV
                                                                                                   6363165
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      8/5/2015 11:08:00 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               No. 03-15-00408-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                 IN   THE COURT OF APPEALS OF TEXAS
                                                  8/5/2015 11:08:00 AM
                       THIRD DISTRICT, AT AUSTIN    JEFFREY D. KYLE
                                                          Clerk



          ALAN B. RICH d/b/a LAW OFFICE OF ALAN B. RICH,

                                     Appellant,

                                         vs.

    CANTILLO & BENNETT, L.L.P., SPECIAL DEPUTY RECEIVER
        OF SANTA FE AUTO INSURANCE COMPANY, INC.,

                                     Appellee.


         Appeal from the 98th Judicial District Court of Travis County, Texas
             Hon. Amy Clark Meachum, 201st District Court, Presiding
                     Trial Court Cause No. D-1-GN-15-000799



          APPELLANT’S MOTION FOR A 1-DAY EXTENSION
                OF TIME TO FILE OPENING BRIEF


Alan B. Rich
State Bar No. 16842350
4244 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
214.744.5100
214.744.5101 [fax]
arich@alanrichlaw.com

LEAD COUNSEL FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

        The Appellant hereby moves for a 1-day extension of time to file his opening

Brief, and would show as follows:

        1.    The Appellant’s opening brief was due on July 29, 2015. This Motion

seeks a 1-day extension of the deadline so that the brief would now be due on July 30,

2015.

        2.    A 1-day extension is needed because the Appellant mistakenly calculated

and calendared the due date of the brief as July 30 instead of July 29.

        3.    This is the Appellants’ first and only motion for extension to file his

opening brief, and this extension is not opposed by the Appellee.

        WHEREFORE, the Appellant respectfully prays that this motion for extension be

granted and that he receives and all other and further relief to which he is entitled.

                                           Respectfully submitted,

                                           /s/ Alan B. Rich

                                           Alan B. Rich
                                           State Bar No. 16842350
                                           4244 Renaissance Tower
                                           1201 Elm Street
                                           Dallas, Texas 75270
                                           214.744.5100
                                           214.744.5101 [Fax]
                                           arich@alanrichlaw.com

                                           COUNSEL FOR THE APPELLANT


                                             -1-
                            Certificate of Conference

      I certify that on the 5th day of August, I conferred with Appellee’s counsel
regarding this motion and that the Appellee is not opposed to the relief sought.

                                       /s/ Alan B. Rich

                                       Alan B. Rich


                               Certificate of Service

      The undersigned certifies that on August 5, 2015, a copy of this brief were
served on the Attorneys for the Appellee through the court’s electronic filing
system as follows:

Fuller Law Group
Christopher Fuller
State Bar No. 07515500
4612 Ridge Oak Drive
Austin, Texas 78731
Telephone: (512) 470-9544
Email: cfuller@fullerlaw.org


                                       /s/ Alan B. Rich

                                       Alan B. Rich




                                         -2-